Citation Nr: 0400688	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  93-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as a residual of exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from November 1940 to 
September 1948.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In a February 1997 decision the Board, in part, denied 
service connection for prostate cancer and skin cancer as 
secondary to exposure to ionizing radiation.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals, and hereafter referred to as the CAVC).  

The CAVC in October 1999 withdrew a June 1999 memorandum 
decision that affirmed the Board decision on all appealed 
issues.  The CAVC decision that replaced the June 1999 
decision vacated the February 1997 Board decision on the 
issues of service connection for prostate cancer and skin 
cancer as secondary to exposure to ionizing radiation and 
remanded the claims for another decision taking into 
consideration matters raised in its order.  The CAVC in 
December 1999 amended its October 1999 decision.

Thereafter, the Board advised the veteran that the 
proceedings with respect to the remanded issues were stayed 
until completion of his appeal to the United States Court of 
Appeals for the Federal Circuit (CAFC).  After the CAFC in 
June 2000 affirmed the CAVC decision on the matters appealed, 
the Board in September 2000 advised the veteran of the 
opportunity to submit additional evidence and argument in 
support of the previously remanded appeal.

In October 2000 he advised the Board by letter that he had no 
additional evidence or argument to submit in support of the 
remanded claims.  In December 2000 the Board remanded the 
claim to the RO.  The Board was advised that the CAVC in 
April 2002 denied his petition for extraordinary relief in 
the nature of a writ of mandamus.

In a September 2002 decision the Board again denied service 
connection for prostate cancer and skin cancer as secondary 
to exposure to ionizing radiation.  The veteran appealed to 
the CAVC.  

In November 2003 the CAVC vacated the Board's September 2002 
decision and remanded the case to the Board for 
readjuducation.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The veteran seeks service connection for skin cancer and 
prostate cancer, which he claims is secondary to ionizing 
radiation exposure during Operation SANDSTONE.  

The Defense Nuclear Agency (DNA, now known as the Defense 
Threat Reduction Agency (DTRA)) confirmed the veteran's 
participation in Operation SANDSTONE as a member of Task Unit 
7.4.1 (Headquarters & Service Unit), that there were no 
dosimetry data for him and that he had a probable dose 
(reconstructed) of 0.082 (upper bound 0.1) rem gamma.  

The veteran submitted evidence of a recorded dose of 1.052 
rem for a person who he asserted served in his unit.  He 
sought to replace the reconstructed dose with the highest 
dose of 1.052 rem since he worked outdoors, he asserted that 
distance from the blast was not relevant, that regulations 
directed use of the highest dose.   



In October 2001 the DTRA determined that the recorded dose of 
1.052 rem was not appropriate for the veteran.  The DTRA 
explained that the veteran was not in the same radiation 
environment as the aerial surveyor, he did not perform the 
same activities as the aerial surveyor, and both individual's 
exposure periods were not the same.  

The Secretary requested the CAVC to remand the case for VA to 
consider in the first instance a report released in May 2003 
by the National Research Council (NRC) of the National 
Academies.  The NRC report contained findings critical of 
upper bound radiation doses for atmospheric test 
participants.  The report found that the upper bound 
radiation doses were underestimated by DTRA.

In October 2003 the Director of the Compensation and Pension 
Service issued guidance on adjudication claims involving such 
dose estimates.  Fast Letter 03-31 (Oct. 17, 2003).  The 
Director determined that readjudication under 38 C.F.R. 
§ 3.311 is required when service connection was denied 
because the radiation dose estimate was insufficient to 
establish that the exposure caused the claimed disability.  

The veteran submitted additional medical evidence and 
argument in support of his claim in December 2003.  He 
specifically requested that the evidence and argument be 
referred to the agency of original jurisdiction for initial 
consideration.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, the issue of service connection for skin cancer, 
including as secondary to exposure to radiation is remanded 
for the following:


1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should again send a 
request to the Under Secretary for Health 
for a dose estimate based on the 
veteran's participation in Operation 
SANDSTONE.  38 C.F.R. § 3.311(a)(2)(iii).  
This should take into account the May 
2003 report of the NRC, which suggests 
that upper bound radiation doses for 
atmospheric test participants were 
underestimated by DTRA.  Such development 
should also be conducted in accordance 
with guidance on adjudication claims 
involving such dose estimates provided by 
the Director of the Compensation and 
Pension Service in Fast Letter 03-31 
(Oct. 17, 2003).  The DTRA has already 
confirmed the veteran's participation in 
Operation SANDSTONE as a member of Task 
Unit 7.4.1 (Headquarters & Service Unit).  
It has also determined that there were no 
dosimetry data for him and that he had a 
probable dose (reconstructed) of 0.082 
(upper bound 0.1) rem gamma.  The veteran 
contends that his reconstructed dose 
estimate should be 1.052 rem because this 
is the highest dose recorded for a person 
who he asserted served in his unit.  The 
Board is already aware of the October 
2001 determination by the DTRA that the 
recorded dose of 1.052 rem was not 
appropriate for the veteran.  

The VBA AMC should take any appropriate 
action suggested by the Under Secretary 
for Health in the event that it cannot 
provide a different dose estimate for the 
veteran.

3.  Thereafter, the VBA AMC should review 
the claims folder to ensure that all of 
the foregoing requested development has 
been completed.  If it is not, the VBA 
AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the VBA 
AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
See VBA Fast Letter 00-87 (Nov. 17, 
2000); Stegall, supra.

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues of entitlement to service 
connection for skin cancer and prostate 
cancer, claimed as secondary to exposure 
to ionizing radiation.  In accordance 
with the CAVC's November 2003 ORDER, if 
service connection is awarded for 
prostate cancer, the VBA AMC should 
address the issues of secondary service 
connection for metastatic cancer (urinary 
tract and bone).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case containing all applicable 
criteria pertinent to the appellant's claim.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


